Title: To Thomas Jefferson from John Vaughan, 23 July 1824
From: Vaughan, John
To: Jefferson, Thomas


D sir.
Philad.
July 23. 1824
Col Bernard Peyton deliverd me your letter I shall with pleasure introduce him to my friends & do what I can to serve his Interest—I am to see him again on his return.—We yesterday lost our President of the UPS. R Patterson, has been some time complaining, but I think his exertions (above his Strength), in the last meeting of the Genl Assembly, accelerated his departure—I am not as yet aware who will be his Successor—with wishes for for your health & that you may able to accomplish your vision for the University.I remain Yours sincelyJn Vaughan